           Case 1:19-cr-10081-IT Document 784 Filed 08/31/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                        )
                                                 )
    v.                                           )     No.: 19-cr-10081-IT
                                                 )
 GORDON ERNST, et al.,                           )
                                                 )
                     Defendants                  )
                                                 )

                    GOVERNMENT’S MOTION TO DISMISS
             COUNT ONE OF THE SECOND SUPERSEDING INDICTMENT

         The government respectfully moves to dismiss Count One of the Second Superseding

Indictment, charging the remaining defendants with racketeering conspiracy, in violation of

Title 18, United States Code, Section 1962(d).

                                                        Respectfully submitted,

                                                        NATHANIEL R. MENDELL
                                                        Acting United States Attorney

                                                     By:/s/Kriss Basil
                                                        JUSTIN D. O’CONNELL
                                                        KRISTEN A. KEARNEY
                                                        LESLIE A. WRIGHT
                                                        KRISS BASIL
                                                        Assistant United States Attorneys
           Case 1:19-cr-10081-IT Document 784 Filed 08/31/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: August 31, 2021                                 /s/Kriss Basil
                                                       Kriss Basil




                                                  2
